DETAILED ACTION
This office action is in response to the communication received on 07/22/2021 concerning application no. 16/432,559 filed on 06/05/2019.
Claims 1-2, 7-12, and 19 are pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant’s election of Species 2 in the reply filed on 07/22/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Interpretation
Claim 1, line 10, contains an optional limitation “in a case”. According to MPEP 2111.04, “The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur”.
Therefore, the prior art must be capable of performing the claim limitation starting with “set, as a recommended angle” and ending with “operator of the set recommended angle”.  In processor based claims, this often results in the device being programmed to achieve the desired condition.
Claim 19, line 8, contains an optional limitation “in a case”. According to MPEP 2111.04, “The broadest reasonable interpretation of a method (or process) claim having contingent limitation requires 
Therefore, the claim element starting with “setting, as a recommended angle” and ending with “operator of the recommended angle” is not required to be performed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 7-12, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is indefinite for the following reasons:
Line 3, recites “a posture angle”. This claim element is indefinite. Given that an angle is a space between two intersecting lines or surfaces, it would be unclear to one with ordinary skill in the art what lines or surfaces are considered for the posture angle. The angular relationship between the patient and the probe can result in an angle. Another angular relationship can be of the probe’s longitudinal axis to a common coordinate system’s origin.
For purposes of examination, the Office is considering the posture angle to be defined by the probe and the patient.
Line 10, recite “calculated likelihood is maximized”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art at what point the likelihood is maximized. The maximization can be defined as when the likelihood is highest in an imaging session. Another interpretation is that the maximization is exclusively when the maximization is exactly matching a template. In addition to the lack of clarity regarding maximization, it is further unclear how the calculated likelihood can be maximized. The calculated likelihood is associated to an ultrasound image that is acquired at a fixed point in time. Given that an ultrasound image cannot be changed, it is unclear how the likelihood of it holding an imaging part can be changed or maximized.
For purposes of examination, the Office is considering the maximization to be when the likelihood is exactly matching a template.
Line 12, recites “a basic angle posture”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the basic angle posture is referring to angular shifts on one axial plane. Another interpretation is that the basic angular posture is rotational angular information of the probe.
For purposes of examination, the Office is considering the basic angular position to be referring to rotational angular position.


Line 3, recite “the likelihood is maximized”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art at what point the likelihood is maximized. The maximization can be defined as when the likelihood is highest in an imaging session. Another interpretation is that the maximization is exclusively when the maximization is exactly matching a template.
For purposes of examination, the Office is considering the maximization to be when the likelihood is exactly matching a template.
Line 5, recites “the angle range”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “angle range” is the same as the “predetermined angle range” established in claim 1 or is a separate and distinct feature. 
For purposes of examination, the Office is considering the angle range to be different from the predetermined angle range.

Claim 8 is indefinite for the following reasons:
Lines 2-4, recites “display, on the display…the basic posture angle, and the recommended posture angle”. This claim element is indefinite. The claim 8 claims that the basic posture angle is displayed. However, claim 1, establishes that the recommended posture angle is set when the likelihood is maximized while the posture angle is detected by the probe posture sensor is changed over a predetermined angle range including a basic posture angle, or across a predetermined angle. Given this, it is unclear how the basic posture angle can be displayed in an instance when the probe only moves across the predetermined angle.
For purposes of examination, the Office is considering the basic posture angle only being able to be displayed when the basic posture angle is used on the setting of the recommended posture angle.

Claim 9 is indefinite for the following reasons:
Lines 2-3, recites “displays the posture angle detected by the probe posture angle sensor, the basic posture angle”. This claim element is indefinite. The claim 9 claims that the basic posture angle is displayed. However, claim 1, establishes that the recommended posture angle is set when the likelihood is maximized while the posture angle is detected by the probe posture sensor is changed over a predetermined angle range including a basic posture angle, or across a predetermined angle. Given this, it is unclear how the basic posture angle can be displayed in an instance when the probe only moves across the predetermined angle.
For purposes of examination, the Office is considering the basic posture angle only being able to be displayed when the basic posture angle is used on the setting of the recommended posture angle.

Claim 11 is indefinite for the following reasons:
Lines 2-4, recites “display, on the display…the basic posture angle, and the recommended posture angle”. This claim element is indefinite. The claim 11 claims that the basic posture angle is displayed. However, claim 1, establishes that the recommended posture angle is set when the likelihood is maximized while the posture angle is detected by the probe posture sensor is changed over a predetermined angle range including a basic posture angle, or across a predetermined angle. Given this, it is unclear how the basic posture angle can be displayed in an instance when the probe only moves across the predetermined angle.
For purposes of examination, the Office is considering the basic posture angle only being able to be displayed when the basic posture angle is used on the setting of the recommended posture angle.

Claim 12 is indefinite for the following reasons:
Lines 2-3, recites “displays the posture angle detected by the probe posture angle sensor, the basic posture angle”. This claim element is indefinite. The claim 12 claims that the basic posture angle is displayed. However, claim 1, establishes that the recommended posture angle is set when the likelihood is maximized while the posture angle is detected by the probe posture sensor is changed over a predetermined angle range including a basic posture angle, or across a predetermined angle. Given this, it is unclear how the basic posture angle can be displayed in an instance when the probe only moves across the predetermined angle.
For purposes of examination, the Office is considering the basic posture angle only being able to be displayed when the basic posture angle is used on the setting of the recommended posture angle.

Claim 19 is indefinite for the following reasons:
Line 5, recites “a posture angle”. This claim element is indefinite. Given that an angle is a space between two intersecting lines or surfaces would be unclear to one with ordinary skill in the art what lines or surfaces are considered for the posture angle. The angular relationship between the patient and the probe can result in an angle. Another angular relationship can be of the probe’s longitudinal axis to a common coordinate system’s origin.
For purposes of examination, the Office is considering the posture angle to be defined by the probe and the patient.
Line 9, recite “calculated likelihood is maximized”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art at what point the likelihood is maximized. The maximization can be defined as when the likelihood is highest in an 
For purposes of examination, the Office is considering the maximization to be when the likelihood is exactly matching a template.
Line 10, recites “a basic angle posture”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the basic angle posture is referring to angular shifts on one axial plane. Another interpretation is that the basic angular posture is rotational angular information of the probe.
For purposes of examination, the Office is considering the basic angular position to be referring to rotational angular position.

Claims that are not discussed above but are cited to be rejected under 35 U.S.C. 112(b) are also rejected because they inherit the indefiniteness of the claims they respectively depend upon. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 7, 10, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohtake (PGPUB No. US 2005/0119569).

Regarding claim 1, Ohtake teaches an ultrasound diagnostic apparatus, comprising: 
an ultrasound probe (Probe 10); 
a probe posture angle sensor (Magnetic sensor 12 and magnetic field generator 14) that detects a posture angle of the ultrasound probe (Paragraph 0031 teaches that “coordinate calculator unit 16 calculates a spatial position (x, y, z) of the probe 10 and a rotational angle (.alpha., .beta., .gamma.) of the probe 10 with respect to the axes based on output signals of the coils output from the magnetic sensor 14”); and 
a central processing unit (Controller unit 38) and an operation program causing the central processing unit to (Paragraph 0043 teaches “The controller unit 38 has a CPU for executing software instructions”): generate an ultrasound image by transmitting an ultrasound beam from the ultrasound probe toward a subject and receiving an ultrasound beam reflected from the subject (Paragraph 0030 teaches “The transducer array generates an ultrasound beam B. By electronically scanning with the ultrasound beam B, a two-dimensional scanning plane S is generated”. Paragraph 0005 teaches a patient is imaged), 
calculate a likelihood of an imaging part in the ultrasound image with respect to an examination part by analyzing the generated ultrasound image (Paragraph 0065 teaches that as the probe moves near the correct position on the axes, the circular element increases its brightness. This allows for the notification that the coordinates match with the direction. Paragraph 0062 teaches that the recorded position is re-created and provided as guidance for the current probe mark on a reference image in a three-dimensional manner. Both can be shown at the same time. Paragraph 0041 teaches “By simultaneously displaying the recorded probe mark and the current probe mark, it is possible to quickly and easily match the current position and the current orientation of the probe to the position and the orientation of the probe during the past examination”. Paragraph 0050 teaches “the plurality of indicators correspond to all or a portion of coordinate components of x, y, z, .alpha., .beta., and .gamma.”), 
set, as a recommended posture angle, the posture angle detected by the probe posture angle sensor in a case where the calculated likelihood is maximized while the posture angle detected by the probe posture angle sensor is being changed over a predetermined angle range including a basic posture angle of the ultrasound probe, which is set corresponding to the examination part, or across a predetermined angle by bringing the ultrasound probe into contact with a body surface of the subject and tilting the ultrasound probe by an operator (Paragraph 0031 teaches that “coordinate calculator unit 16 calculates a spatial position (x, y, z) of the probe 10 and a rotational angle (.alpha., .beta., .gamma.) of the probe 10 with respect to the axes based on output signals of the coils output from the magnetic sensor 14”. Paragraph 0065 teaches that as the probe moves the correct position on the axes, the circular element increases its brightness. This allows for the notification that the coordinates match with the direction. Paragraph 0062 teaches that the recorded position is re-created and provided as guidance for the current probe mark on a reference image in a three-dimensional manner. Both can be shown at the same time. Paragraphs 0054-0056 teach that the past image information that is used for comparison is stored and has associated coordinate information. This coordinate information includes angular information as seen in Fig. 2. Paragraphs 0030-0031 teach that the position and angular information that are related to the probe are used in a three-dimensional space with three angles and three spatial coordinates), and 
notify the operator of the set recommended posture angle (Paragraph 0065 teaches that as the probe moves the correct position on the axes, the circular element increases its brightness. This allows for the notification that the coordinates match with the direction. Paragraph 0062 teaches that the recorded position is re-created and provided as guidance for the current probe mark on a reference image in a three-dimensional manner. Both can be shown at the same time).

Regarding claim 2, Ohtake teaches the ultrasound diagnostic apparatus in claim 1, as discussed above.
Ohtake further teaches an ultrasound diagnostic apparatus, further comprising: 
wherein the central processing unit and the operation program sets, as the recommended posture angle, the posture angle detected by the probe posture angle sensor in a case where the likelihood is maximized while the posture angle detected by the probe posture angle sensor is changing once over the angle range (Paragraph 0031 teaches that “coordinate calculator unit 16 calculates a spatial position (x, y, z) of the probe 10 and a rotational angle (.alpha., .beta., .gamma.) of the probe 10 with respect to the axes based on output signals of the coils output from the magnetic sensor 14”. Paragraph 0065 teaches that as the probe moves the correct position on the axes, the circular element increases its brightness. This allows for the notification that the coordinates match with the direction. Paragraph 0062 teaches that the recorded position is re-created and provided as guidance for the current probe mark on a reference image in a three-dimensional manner. Both can be shown at the same time. Paragraphs 0035 and 0047 teach that the system is able to perform in real time).


Ohtake further teaches an ultrasound diagnostic apparatus, further comprising: 
a display (Display unit 36) that displays the ultrasound image generated by the central processing unit and the operation program (Paragraph 0040 teaches “The image data output from the display processor unit 34 is sent to a display unit 36. A synthesized image including the living body image and the graphical image is displayed on a screen of a display unit 36”. Paragraph 0043 teaches “The controller unit 38 has a CPU for executing software instructions”), 
wherein the central processing unit and the operation program controls display on the display (Paragraph 0043 teaches “The controller unit 38 has a CPU for executing software instructions”. Fig. 1 shows the connection of the controller to the display unit).

Regarding claim 10, Ohtake teaches the ultrasound diagnostic apparatus in claim 2, as discussed above.
Ohtake further teaches an ultrasound diagnostic apparatus, further comprising: 
a display (Display unit 36) that displays the ultrasound image generated by the central processing unit and the operation program (Paragraph 0040 teaches “The image data output from the display processor unit 34 is sent to a display unit 36. A synthesized image including the living body image and the graphical image is displayed on a screen of a display unit 36”. Paragraph 0043 teaches “The controller unit 38 has a CPU for executing software instructions”), 
wherein the central processing unit and the operation program controls display on the display (Paragraph 0043 teaches “The controller unit 38 has a CPU for executing software instructions”. Fig. 1 shows the connection of the controller to the display unit).

Regarding claim 19, Ohtake teaches a control method of an ultrasound diagnostic apparatus, comprising: 
Probe 10) toward a subject and receiving an ultrasound beam reflected from the subject (Paragraph 0030 teaches “The transducer array generates an ultrasound beam B. By electronically scanning with the ultrasound beam B, a two-dimensional scanning plane S is generated”. Paragraph 0005 teaches a patient is imaged),
detecting a posture angle of the ultrasound probe (Paragraph 0031 teaches that “coordinate calculator unit 16 calculates a spatial position (x, y, z) of the probe 10 and a rotational angle (.alpha., .beta., .gamma.) of the probe 10 with respect to the axes based on output signals of the coils output from the magnetic sensor 14”); and
calculating a likelihood of an imaging part in the ultrasound image with respect to an examination part by analyzing the generated ultrasound image (Paragraph 0065 teaches that as the probe moves the correct position on the axes, the circular element increases its brightness. This allows for the notification that the coordinates match with the direction. Paragraph 0062 teaches that the recorded position is re-created and provided as guidance for the current probe mark on a reference image in a three-dimensional manner. Both can be shown at the same time. Paragraph 00410 teaches “By simultaneously displaying the recorded probe mark and the current probe mark, it is possible to quickly and easily match the current position and the current orientation of the probe to the position and the orientation of the probe during the past examination”. Paragraph 0050 teaches “the plurality of indicators correspond to all or a portion of coordinate components of x, y, z, .alpha., .beta., and .gamma.”),
setting, as a recommended posture angle, the posture angle in a case where the calculated likelihood is maximized while the detected posture angle is being changed over a predetermined angle range including a basic posture angle of the ultrasound probe, which is set corresponding to the examination part, by bringing the ultrasound probe into contact with a body surface of the subject and tilting the ultrasound probe by an operator (Paragraph 0031 teaches that “coordinate calculator unit 16 calculates a spatial position (x, y, z) of the probe 10 and a rotational angle (.alpha., .beta., .gamma.) of the probe 10 with respect to the axes based on output signals of the coils output from the magnetic sensor 14”. Paragraph 0065 teaches that as the probe moves the correct position on the axes, the circular element increases its brightness. This allows for the notification that the coordinates match with the direction. Paragraph 0062 teaches that the recorded position is re-created and provided as guidance for the current probe mark on a reference image in a three-dimensional manner. Both can be shown at the same time. Paragraphs 0054-0056 teach that the past image information that is used for comparison is stored and has associated coordinate information. This coordinate information includes angular information as seen in Fig. 2. Paragraphs 0030-0031 teach that the position and angular information that are related to the probe are used in a three-dimensional space with three angles and three spatial coordinates), and
notifying the operator of the recommended posture angle (Paragraph 0065 teaches that as the probe moves the correct position on the axes, the circular element increases its brightness. This allows for the notification that the coordinates match with the direction. Paragraph 0062 teaches that the recorded position is re-created and provided as guidance for the current probe mark on a reference image in a three-dimensional manner. Both can be shown at the same time).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ohtake (PGPUB No. US 2005/0119569) in view of Ogasawara (PGPUB No. US 2015/0305718).

Regarding claim 8, Ohtake teaches the ultrasound diagnostic apparatus in claim 7, as discussed above.
However, Ohtake is silent regarding an ultrasound diagnostic apparatus, wherein the central processing unit and the operation program displays, on the display, the likelihood, the posture angle detected by the probe posture angle sensor, the basic posture angle, and the recommended posture angle.
	In an analogous imaging field of endeavor, regarding angular tracking of ultrasound probes during imaging, Ogasawara teaches an ultrasound diagnostic apparatus, wherein the central processing unit and the operation program displays (Display 19 and CPU 33), on the display (Display 19), the likelihood (Fig. 7 shows the comparison of the scanning slice to the corresponding ultrasonic image. Paragraph 0079 teaches that the movement of the ultrasonic probe is monitored and the slice matches the ultrasonic image), the posture angle detected by the probe posture angle sensor (Paragraph 0044 teaches that the position sensor determines positional information of the probe. Paragraphs 0076-0077 teach that the probe position defined with the x0, y0, z0 coordinates and with respect to the angle information phi0, theta0, and omega0. This is seen in Fig. 2 and 7. In Fig. 7 the angular numerical information is displayed on the display screen), the basic posture angle (Paragraph 0076-0077 teach that the probe is guided to designation position with respect to the angular rotational information omega. This is seen in Fig. 2 and 7 where the omega1 image is shown. In Fig. 7 the angular numerical information is displayed on the display screen), and the recommended posture angle (Paragraph 0076-0077 teach that the probe is guided to designation position with respect to the angular information phi. This is seen in Fig. 2 and 7 where the phi1 and theta1 image is shown. In Fig. 7 the angular numerical information is displayed on the display screen. Paragraph 0102 teaches that the probe guide information can be displayed alongside with the designated images and paragraph 0072 teaches that the probe guide information is based on probe position, designation position, and correspondence tables).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ohtake with Ogasawara’s teaching of the display of the probe, basic, and recommended posture angles. This modified apparatus would provide the user with a less cumbersome imaging tool (Paragraph 0007 of Ogasawara). Furthermore, this allows for faster three-dimensional imaging (Paragraph 0007 of Ogasawara).

Regarding claim 9, Ohtake teaches the ultrasound diagnostic apparatus in claim 8, as discussed above.
	However, Ohtake is silent regarding an ultrasound diagnostic apparatus, wherein the central processing unit and the operation program displays the posture angle detected by the probe posture angle sensor, the basic posture angle, and the recommended posture angle, on the display, as numerical values or graph images.
In an analogous imaging field of endeavor, regarding angular tracking of ultrasound probes during imaging, Ogasawara teaches an ultrasound diagnostic apparatus, wherein the central processing unit and the operation program displays (Display 19 and CPU 33) the posture angle detected by the probe posture angle sensor (Paragraph 0044 teaches that the position sensor determines positional information of the probe. Paragraphs 0076-0077 teach that the probe position defined with the x0, y0, z0 coordinates and with respect to the angle information phi0, theta0, and omega0. This is seen in Fig. 2 and 7. In Fig. 7 the angular numerical information is displayed on the display screen), the basic posture angle (Paragraph 0076-0077 teach that the probe is guided to designation position with respect to the angular rotational information omega. This is seen in Fig. 2 and 7 where the omega1 image is shown. In Fig. 7 the angular numerical information is displayed on the display screen), and the recommended posture angle (Paragraph 0076-0077 teach that the probe is guided to designation position with respect to the angular information phi. This is seen in Fig. 2 and 7 where the phi1 and theta1 image is shown. In Fig. 7 the angular numerical information is displayed on the display screen), on the display, as numerical values or graph images (In Fig. 7 the angular numerical information is displayed on the display screen as omega, phi, and theta. Paragraph 0102 teaches that the probe guide information can be displayed alongside with the designated images and paragraph 0072 teaches that the probe guide information is based on probe position, designation position, and correspondence tables).	
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ohtake with Ogasawara’s teaching of the display of the probe, basic, and recommended posture angles in numerical form. This modified apparatus would provide the user with a less cumbersome imaging tool (Paragraph 0007 of Ogasawara). Furthermore, this allows for faster three-dimensional imaging (Paragraph 0007 of Ogasawara).

Regarding claim 11, Ohtake teaches the ultrasound diagnostic apparatus in claim 10, as discussed above.
	However, Ohtake is silent regarding an ultrasound diagnostic apparatus, wherein the central processing unit and the operation program displays, on the display, the likelihood, the posture angle detected by the probe posture angle sensor, the basic posture angle, and the recommended posture angle.
	In an analogous imaging field of endeavor, regarding angular tracking of ultrasound probes during imaging, Ogasawara teaches an ultrasound diagnostic apparatus, wherein the central processing unit and the operation program displays (Display 19 and CPU 33), on the display (Display 19), the likelihood (Fig. 7 shows the comparison of the scanning slice to the corresponding ultrasonic image. Paragraph 0079 teaches that the movement of the ultrasonic probe is monitored and the slice matches the ultrasonic image), the posture angle detected by the probe posture angle sensor (Paragraph 0044 teaches that the position sensor determines positional information of the probe. Paragraphs 0076-0077 teach that the probe position defined with the x0, y0, z0 coordinates and with respect to the angle information phi0, theta0, and omega0. This is seen in Fig. 2 and 7. In Fig. 7 the angular numerical information is displayed on the display screen), the basic posture angle (Paragraph 0076-0077 teach that the probe is guided to designation position with respect to the angular rotational information omega. This is seen in Fig. 2 and 7 where the omega1 image is shown. In Fig. 7 the angular numerical information is displayed on the display screen), and the recommended posture angle (Paragraph 0076-0077 teach that the probe is guided to designation position with respect to the angular information phi. This is seen in Fig. 2 and 7 where the phi1 and theta1 image is shown. In Fig. 7 the angular numerical information is displayed on the display screen. Paragraph 0102 teaches that the probe guide information can be displayed alongside with the designated images and paragraph 0072 teaches that the probe guide information is based on probe position, designation position, and correspondence tables).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ohtake with Ogasawara’s teaching of the display of the probe, basic, and recommended posture angles. This modified apparatus would provide the user with a less cumbersome imaging tool (Paragraph 0007 of Ogasawara). Furthermore, this allows for faster three-dimensional imaging (Paragraph 0007 of Ogasawara).

Regarding claim 12, Ohtake teaches the ultrasound diagnostic apparatus in claim 11, as discussed above.
	However, Ohtake is silent regarding an ultrasound diagnostic apparatus, wherein the central processing unit and the operation program displays the posture angle detected by the probe posture angle sensor, the basic posture angle, and the recommended posture angle, on the display, as numerical values or graph images.
In an analogous imaging field of endeavor, regarding angular tracking of ultrasound probes during imaging, Ogasawara teaches an ultrasound diagnostic apparatus, wherein the central processing unit and the operation program displays (Display 19 and CPU 33) the posture angle detected by the probe posture angle sensor (Paragraph 0044 teaches that the position sensor determines positional information of the probe. Paragraphs 0076-0077 teach that the probe position defined with the x0, y0, z0 coordinates and with respect to the angle information phi0, theta0, and omega0. This is seen in Fig. 2 and 7. In Fig. 7 the angular numerical information is displayed on the display screen), the basic posture angle (Paragraph 0076-0077 teach that the probe is guided to designation position with respect to the angular rotational information omega. This is seen in Fig. 2 and 7 where the omega1 image is shown. In Fig. 7 the angular numerical information is displayed on the display screen), and the recommended posture angle (Paragraph 0076-0077 teach that the probe is guided to designation position with respect to the angular information phi. This is seen in Fig. 2 and 7 where the phi1 and theta1 image is shown. In Fig. 7 the angular numerical information is displayed on the display screen), on the display, as numerical values or graph images (In Fig. 7 the angular numerical information is displayed on the display screen as omega, phi, and theta. Paragraph 0102 teaches that the probe guide information can be displayed alongside with the designated images and paragraph 0072 teaches that the probe guide information is based on probe position, designation position, and correspondence tables). 
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ohtake with Ogasawara’s teaching of the display of the probe, basic, and recommended posture angles in numerical form. This modified apparatus would provide the user with a less cumbersome imaging tool (Paragraph 0007 of Ogasawara). Furthermore, this allows for faster three-dimensional imaging (Paragraph 0007 of Ogasawara).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Takeuchi (PGPUB No. US 2004/0019270) teaches matching ultrasound images to stored image data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL PARTAP S VIRK whose telephone number is (571)272-8569.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 408-918-9701.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUTHER BEHRINGER/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        




/A.S.V./Examiner, Art Unit 3793